Name: Commission Regulation (EC) NoÃ 1310/2005 of 10 August 2005 setting the minimum price to be paid to producers for dried plums and the production aid for prunes for the 2005/06 marketing year
 Type: Regulation
 Subject Matter: foodstuff;  marketing;  plant product;  prices;  economic policy;  agricultural policy
 Date Published: nan

 11.8.2005 EN Official Journal of the European Union L 208/16 COMMISSION REGULATION (EC) No 1310/2005 of 10 August 2005 setting the minimum price to be paid to producers for dried plums and the production aid for prunes for the 2005/06 marketing year THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 2201/96 of 28 October 1996 on the common organisation of the markets in processed fruit and vegetable products (1), and in particular Articles 6b(3) and 6c(7) thereof, Whereas: (1) Article 3(1)(d) of Commission Regulation (EC) No 1535/2003 of 29 August 2003 laying down detailed rules for applying Council Regulation (EC) No 2201/96 as regards the aid scheme for products processed from fruit and vegetables (2) lays down the dates of the marketing year for prunes. (2) The products for which the minimum price and the aid are to be set are listed in Article 3 of Commission Regulation (EC) No 464/1999 of 3 March 1999 laying down detailed rules for the application of Council Regulation (EC) No 2201/96 as regards aid arrangements for prunes (3) and the characteristics that these products must possess are laid down in Article 2 of that Regulation. (3) The minimum price for dried plums and the production aid for prunes should therefore be set for the 2005/06 marketing year in accordance with the criteria laid down in Articles 6b and 6c respectively of Regulation (EC) No 2201/96. (4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegetables, HAS ADOPTED THIS REGULATION: Article 1 For the 2005/06 marketing year, the minimum price referred to in Article 6a(2) of Regulation (EC) No 2201/96 for dried d'Ente plums shall be EUR 1 935,23 per tonne net ex-producers premises. For the 2005/06 marketing year, the amount of the production aid under Article 6a(1) of Regulation (EC) No 2201/96 for prunes shall be EUR 784,97 per tonne net. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 August 2005. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 297, 21.11.1996, p. 29. Regulation as last amended by Commission Regulation (EC) No 386/2004 (OJ L 64, 2.3.2004, p. 25). (2) OJ L 218, 30.8.2003, p. 14. Regulation as last amended by Regulation (EC) No 180/2005 (OJ L 30, 3.2.2005, p. 7). (3) OJ L 56, 4.3.1999, p. 8. Regulation as amended by Regulation (EC) No 2198/2003 (OJ L 328, 17.12.2003, p. 20).